                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               JONESBORO DIVISION

ANTHONY MCDOUGAL, JR.                                                             PLAINTIFF

v.                              Case No. 3:18-cv-00203-KGB

CRAIGHEAD COUNTY
DETENTION CENTER, et al.                                                      DEFENDANTS

                                              JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff Anthony McDougal, Jr.’s claims are dismissed without prejudice.

       It is so adjudged this 15th day of July, 2019.

                                                        ________________________________
                                                        Kristine G. Baker
                                                        United States District Judge
